               CASE 0:19-cr-00221-JNE Document 1 Filed 08/29/19 Page 1 of 1

                            LINITED STATES DISTRICT COURT                         cA t.i"??.[ JM€.
                                DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                           INFORMATION

                         Plaintiff,                  18   U.S.C. $ 1709

          V.


 CHAVONN D. TAYLOR,                                             RECEIVED
                                                                      AUG 2   e   201s
                         Defendant.
                                             CLERK, U.S' DISTRICT COURT
         THE LINITED STATES ATTORNEY CHARGES TIilINNEAPOLIS, MINNESOTA

                                          COUNT 1
                              (Theft of Mail by Postal Employee)

         On or about May 1, 2017 to June2,2017, in the State and District of Minnesota, the

defendant,

                                      CHAVONN D. TAYLOR,

a   United States Postal Service employee, did steal and remove a letter, package, mail and

any article and thing contained therein which had been entrusted to the defendant and

which intended to be conveyed by mail, and carried and delivered by any carrier,

messenger, agent, and other person employed in any department of the Postal Service, all

in violation of Title 18, United States Code, Section 1709.




Date: August 29,2019




                                                  m
                                                  ERICA H. MacDONALD
                                                  United States Attorney




                                                  Assistant U.S. Attorney
                                                  Attorney ID No. 95971
